Citation Nr: 1439822	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the disability rating for neuromyopathy, right lower extremity, from 10 to zero percent, effective April 1, 2010, was proper.  

2.  Whether the reduction in the disability rating for neuromyopathy, left lower extremity, from 10 to zero percent, effective April 1, 2010, was proper.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left leg and knee.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the right leg and knee.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left hip disability.  

7.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to May 1967 and from January 1968 to March 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2010 rating decision, the RO, inter alia, reduced the ratings for the appellant's service-connected neuromyopathy of the right and left lower extremities from 10 percent to zero percent, effective April 1, 2010.  In February 2010, the appellant submitted a notice of disagreement with the RO's decision.  In April 2011, a Statement of the Case was issued.  The appellant perfected an appeal via his submission of a timely VA Form 9 later that month.  

The Board notes that in addition to the reduction issues discussed immediately above, there appear to be multiple additional matters which require the attention of the RO prior to further consideration by the Board.  The record shows that, in a March 2004 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left leg and knee.  The record shows that the appellant submitted a notice of disagreement with the RO's determination in April 2004.  Following the issuance of a Statement of the Case in October 2004, the appellant perfected an appeal via his submission of a timely VA Form 9 in November 2004.  This issue, however, was not certified to the Board by the RO.  

As best the Board can discern, the RO appears to have concluded that the appellant subsequently withdrew his appeal of this issue based solely on an April 2006 telephone call from his representative.  See April 28, 2006, VA Form 119.  Under applicable regulation, however, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013).  Moreover, based on subsequent communications from the appellant, it appears that he continues to seek service connection for arthritis of the left leg and knee.  

Indeed, based on subsequent communications from the appellant, the RO issued another rating decision in October 2006 again determining that new and material evidence had not been received to reopen the previously denied claim of service connection for arthritis of the left leg and knee.  The appellant thereafter submitted another statement disagreeing with the RO's determination in this regard.  The record currently available to the Board, however, contains no indication that additional action has been taken by the RO issuing a Statement of the Case or Supplemental Statement of the Case.  Thus, this issue is addressed in the remand portion of the decision.  

Additionally, the Board notes that, in the October 2006 rating decision discussed above, the RO also, in pertinent part, denied service connection for a right hip disability and a left hip disability; determined that new and material evidence had not been received to reopen a previously denied claim of service connection for arthritis of the right leg and knee; denied a disability rating in excess of 20 percent for a low back disability; and denied a total rating based on individual unemployability due to service-connected disability.  

In November 2006, the appellant submitted a notice of disagreement with respect to each of these issues.  A review of the record on appeal, including the claims folder and the appellant's Virtual VA and VBMS files, however, contains no indication that the RO has issued a Statement of the Case addressing these matters.  This action must therefore be undertaken on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Here, the Board notes that the appellant's claims of service connection for right and left hip disabilities were previously denied in an unappealed February 1997 Board decision.  Although the RO failed to address the issue of whether new and material evidence had been received, the Board is obligated by statute to consider the matter.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized these issues as set forth on the cover page of this decision.

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for arthritis of the left leg and knee, arthritis of the right leg and knee, a right hip disability, and a left hip disability; the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine; and the issue of entitlement to a total rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, the Board notes that a review of the record shows that in in November 2006, the appellant submitted a claim of service connection for a heart condition and hypertension, to include as secondary to service-connected diabetes mellitus.  The record currently available to the Board contains no indication that this matter has been addressed as of yet.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO reduced the disability ratings for the appellant's service-connected neuromyopathy of the right and left lower extremities from 10 to zero percent, effective April 1, 2010.  

2.  The RO's action in reducing the ratings for the appellant's service-connected neuromyopathy of the right and left lower extremities from 10 percent to zero percent effective April 1, 2010, resulted in a reduction in his compensation payments.

3.  The RO failed to observe the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability ratings at issue, including issuing a rating proposing the reduction and affording the appellant the opportunity to present additional evidence and request a predetermination hearing.  


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for neuromyopathy, right lower extremity, from 10 to zero percent, effective April 1, 2010, was improper, and restoration is required.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).

2.  The reduction in the disability rating for neuromyopathy, left lower extremity, from 10 to zero percent, effective April 1, 2010, was improper, and restoration is required.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Factual Background

A review of the record shows that, in August 2005, the appellant submitted a claim for service connection for neuropathy of his lower extremities, to include as secondary to diabetes mellitus.  In connection with his claim, he was afforded a VA medical examination in December 2005 at which time he reported a crawling sensation in his lower extremities as well as burning and tingling in his toes and feet.  The diagnoses included diabetic neuromyopathy secondary to diabetes mellitus.  

In a February 2006 rating decision, the RO granted service connection for neuromyopathy of the left and right lower extremities and assigned initial 10 percent disability ratings for each extremity, effective August 23, 2005, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In August 2009, the appellant submitted a claim for an increased rating for his service-connected diabetes mellitus.  He underwent a VA medical examination in December 2009 at which the examiner noted, inter alia, that there were no objective findings to support a diagnosis of neuromyopathy of the right or left lower extremities that day.  

Based on this evidence, in a January 2010 rating decision, the RO, inter alia, reduced the disability ratings for the appellant's service-connected neuromyopathy of the right and left lower extremities from 10 to zero percent, effective April 1, 2010.  The RO's action resulted in a decrease in the appellant's overall combined disability rating from 70 to 60 percent, effective April 1, 2010.  In a January 2010 letter, the RO notified the appellant of its decision and advised him that his monthly compensation amount would decrease from $1,228 to $974, effective April 1, 2010.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

After reviewing the record, the Board finds that the RO failed to comply with the procedural safeguards outlined in section 3.105(e) in reducing the disability ratings for the appellant's service-connected neuromyopathy of the right and left lower extremities from 10 to zero percent, effective April 1, 2010.  Thus, the reduction is void ab initio, and the prior rating must be restored.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As set forth above, because the reduction in the disability ratings for the appellant's neuromyopathy of the right and left lower extremities resulted in a decrease in the overall amount of his VA compensation, the RO should have notified the appellant in advance of the proposed reduction in accordance with 38 C.F.R. § 3.105, offering him the right to submit additional evidence and participate in a predetermination hearing.  The RO failed to observe these procedural safeguards.  Under these circumstances, the finds that the requirements of 38 C.F.R. § 3.105 were not met and the reduction is void ab initio.  Given this finding, the Board need not reach the merits of the question of whether reduction itself was proper based on applicable regulations.


ORDER

Restoration of a 10 percent disability rating for neuromyopathy, right lower extremity, effective April 1, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of a 10 percent disability rating for neuromyopathy, left lower extremity, effective April 1, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As discussed in detail above in the Introduction portion of this decision, the record shows that the appellant perfected an appeal with a March 2004 rating decision determining that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left leg and knee.  Although the RO appears to have concluded that the appellant withdrew his appeal of this issue based solely on an April 2006 telephone call from his representative, applicable regulations require that appeal withdrawals to be in writing.  38 C.F.R. § 20.204 (2013).  Thus, clarification of this matter is required, particularly as the appellant initiated an appeal with a subsequent October 2006 rating decision which again determined that new and material evidence had not been received to reopen the previously denied claim of service connection for arthritis of the left leg and knee.  

In addition, as also explained in the Introduction portion of this decision, a remand is necessary for the issuance of a Statement of the Case regarding the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for arthritis of the right leg and knee, a right hip disability, and a left hip disability, as well as the issue of entitlement to an increased rating for a low back disability and a total rating based on individual unemployability due to service-connected disability.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and clarify whether he wishes to continue his appeal with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for arthritis of the left leg and knee.  

If the appellant wishes to withdraw his appeal of this issue, he should be advised that he must do so in writing, in accordance with 38 C.F.R. § 20.204.  

If the appellant indicates that he wishes to continue his appeal, or if he does not respond, the AOJ should undertake appropriate actions to review the entire record, including the additional pertinent evidence received since this matter was last reviewed in the February 2006 Supplemental Statement of the Case.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and the appropriate opportunity to respond before the record is returned to the Board for further review.

2.  The AOJ should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the following issues:  whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the right leg and knee; whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability; whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left hip disability; entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling; and entitlement to a total rating based on individual unemployability due to service-connected disability.  

The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2013).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


